Citation Nr: 0108360	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  90-19 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes planus.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from August 1971 to 
September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 decision by the Boise, Idaho, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which implemented a February 1994 Board decision which 
granted the veteran's claim for service connection for 
bilateral pes planus.  The rating decision on appeal 
initially assigned service connection and a noncompensable 
evaluation effective from September 5, 1989 (the date on 
which the veteran's original claim of entitlement to 
compensation for a foot disability was received.)  In an 
August 1997 rating decision, while the appeal was pending, he 
was assigned a 10 percent evaluation for bilateral pes 
planus, effective from September 5, 1989.  The veteran has 
continued his appeal for a higher evaluation.

When this case was most recently before the Board in November 
1999, the issue of entitlement to an evaluation in excess of 
10 percent for pes planus was remanded to the RO for further 
development.  It was returned to the Board in January 2001.


FINDING OF FACT

The veteran's pes planus is not productive of more than 
moderate impairment.
 

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 11-2000.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for bilateral pes 
planus.  The RO has found the claim to be well grounded, 
obtained the medical records pertinent to the claim and 
provided the veteran with current examinations of this 
disability.  All medical evidence pertinent to his claim, 
including SSA records and VA treatment reports up to October 
2000, have been obtained and associated with the record.  
There is no outstanding evidence which should be obtained.  
In sum, the facts relevant to this claim have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the VCAA.

In written correspondence received by the Board in February 
2001, the veteran stated that he had reviewed the report of 
the March 2000 VA compensation examination.  He contended 
that the physician who conducted the examination had failed 
to recognize the extent of disability caused by the pes 
planus symptoms and that the examination, in general, "was 
(not) fair."  The Board notes, however, that the examiner 
had reviewed the veteran's claims folder and his pertinent 
medical history prior to conducting the evaluation, and 
therefore concludes that the examination was a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Board further finds that the VA examiner noted and discussed 
the pertinent symptomatology of the veteran's bilateral foot 
disability to a sufficient extent that his examination report 
is adequate for rating purposes.  To the extent that the 
veteran complains that his own subjective perceptions of his 
pes planus symptoms were not reflected by the examiner's 
report of his objective findings, this contention is 
insufficient by itself to impeach the evidentiary value of 
the examination in question.  The Board will thus proceed 
with its adjudication of the appeal.

I.  Factual Background

The veteran's service medical records show that his feet were 
normal on enlistment examination in July 1971.  In August 
1971, shortly after entering service, he presented with 
complaints of bilateral foot symptoms and was diagnosed with 
minor pes planus.  Subsequent medical reports show that his 
feet displayed a little extra pronation but were stable.  The 
records show that he was issued arch supports for his feet.  
On separation examination in August 1975, his feet were found 
to be normal on clinical examination.

A VA medical report dated in August 1990 shows that he 
displayed significant pronation, bilaterally, during the 
stance phase of his gait cycle.  On VA examination in 
November 1992, he presented subjective complaints which 
included bilateral foot pain.  He said that he had to wear a 
shoe with an arch in it all of the time or he was unable to 
walk more than a block.  X-rays at the time revealed no gross 
abnormalities of either foot.  The examiner noted that, with 
respect to pes planus, the veteran should wear plantar arch 
supports in all his shoes and should avoid running, jumping, 
and heavy lifting.  Additional treatment reports from 
November 1992 show that he displayed difficulty with heel and 
toe walking secondary to bilateral pes callus.  On VA 
examination in March 1993, the veteran complained of foot 
pain and was noted to have "somewhat flat feet."  An April 
1994 VA medical report shows that he complained of bilateral 
foot pain due to fallen arches which became worse with 
physical activity. 

Associated with the evidence is an April 1995 decision of the 
Social Security Administration (SSA) and medical records 
reviewed by SSA in arriving at its decision.  The SSA 
determined that the veteran was disabled as of September 1988 
due to a personality disorder and severe impairment of his 
spine.

The transcript of a July 1995 RO hearing before a traveling 
section of the Board reflects that the issue of entitlement 
to service connection for pes planus was erroneously 
identified as an issue on appeal (service connection for pes 
planus had already been granted).  However, at the hearing, 
the veteran testified that apart from his fallen arches, his 
feet felt "fine."  He reported that he wore shoes which had 
a high arch support and that he had small foot calluses which 
he did not regard as abnormal.  He regarded his feet to be 
essentially normal as long as he did not perform heavy 
physical work.

An August 1996 VA outpatient treatment report shows that the 
veteran received treatment for a complaint of bilateral foot 
pain.  

At a January 1997 RO hearing on other issues, the veteran 
testified that he needed to wear expensive athletic shoes 
with a high arch and stiff soles to compensate for his 
bilateral foot disorder.  He stated that he still experienced 
pain with walking even with the arch support of these 
athletic shoes.

A VA outpatient treatment report dated in February 1997 shows 
that the veteran complained of bilateral foot pain at his 
instep, right worse than left.  The report of a foot 
examination, performed in February 1997 on behalf of VA, 
shows complaints of bilateral foot pain on a daily basis, 
aggravated by walking and physical work.  Objective 
examination revealed mild tenderness about the veteran's 
metatarsals, bilaterally, and callus formation at the first 
metatarsal joint of the left foot.  Both arches were fallen 
and touched the floor on standing.  The veteran refused to 
rise and stand on his toes because of what he described as 
severe pain.  The diagnosis was pes planus, moderate 
impairment, secondary to loss of function and pain.

At a July 1999 RO hearing before the undersigned Board 
Member, the veteran testified that he experienced a lot of 
foot pain and had to purchase expensive shoes to accommodate 
his symptoms.  He indicated in his testimony that he was 
unable to run and that his foot symptoms would be much worse 
if he actually had to work a 20-hour workweek.  He also 
reported that in his opinion there was perhaps a little 
increase in severity of his foot disability since his most 
recent VA examination of this condition.

When the veteran was seen by VA on an outpatient basis in 
August 1999, he reported that he experienced bilateral foot 
pain due to "fallen arches."  Clinical evaluation at the 
time showed that his feet were supple, the integument (skin) 
was intact, no pain was elicited and his heel cords were 
tight.  The assessment was general foot fatigue, for which he 
was prescribed arch supports and stretching exercises.  

The report of a March 2000 VA foot examination shows that the 
veteran complained of throbbing feet with pain at the base of 
his 5th metatarsal, bilaterally.  He appeared for examination 
wearing what were described as good supportive walking shoes 
with a good molded arch support.  His gait was described as 
stiff-legged but normal.  He declined to walk on his toes but 
was able to walk on his heels.  Both feet appeared normal and 
did not demonstrate any developmental or structural problems 
on clinical examination.  X-rays of his feet on all aspects 
were entirely normal and revealed no midfoot changes, no 
evidence of pes planus, and no deformity.  Sensation was 
intact in all dermatomes to light touch, pinprick, vibration 
and temperature.  There was nodularity to palpation of the 
plantar fascia with no tenderness or localized pain.  There 
was no localized tenderness to palpation of the forefoot.  
Compression of the heel produced an extremely mild 
discomfort.  The diagnosis was bilateral foot pain of no 
apparent etiology.  

In the VA examiner's discussion, he stated that he was an 
orthopedic surgeon who was experienced in the treatment of 
pes planus and that he reviewed the veteran's entire claims 
file.  He reported that the veteran presented with subjective 
reports of pain at the above examination but did not report 
having weakness or stiffness.  The veteran also did not 
report receiving any type of foot treatment at the time.  
There was no history of symptomatic flare-ups and other than 
wearing good supportive shoes, the veteran was not using 
corrective shoes or any type of supportive device such as a 
cane, brace or crutches.  Clinical evaluation revealed no 
objective evidence of swelling, heat or redness.  No 
abnormalities or localized tenderness in the area of his 
Achilles tendons was observed and the architecture of his 
heels and feet were normal.  His heels were in good anatomic 
alignment with mild valgus and his ankles were supple.  No 
forefoot or midfoot malalignment was noted.  The examiner 
stated that the veteran did not have clinical manifestations 
of flat foot at the time of this examination.  The examiner 
acknowledged the veteran's subjective accounts of foot pain 
and conceded that they may affect his ability to stand for 
prolonged periods of time.  However, based on the clinical 
findings obtained, the examiner was unable to support any 
restrictions of the veteran's functional capacity.

In June 2000, the veteran was examined by a podiatrist on 
behalf of VA.  The podiatrist reported that he had reviewed 
the veteran's claims file and medical history.  The report of 
this examination shows that the veteran complained of 
multiple joint pain including bilateral foot pain, the latter 
causing him to be fatigued after walking a distance of a few 
blocks.  He indicated that he had trouble walking any 
distance due to his foot problems.  Objective examination 
revealed no ligamentous laxity of the joints of the feet.  
There was no apparent dysfunction of the muscle groups of the 
intrinsic musculature of the feet.  Tightness was observed 
only with respect to the ankle joint on dorsiflexion and the 
heel cord.  Biomechanical evaluation revealed no apparent 
abnormality in his forefoot to rear foot relationship, 
bilaterally.  The resting calcaneal stance position was 
neutral and with appreciable varus or valgus, bilaterally.  
Gait analysis did not reveal any appreciable early heel off 
and only minor forefoot abduction was observed.  The overall 
biomechanical examination did not indicate any flexible 
nature to cause a severe pes planus.  X-rays from February 
1997 and March 2000 were reviewed and the examiner found no 
signs of a pes planus deformity in either foot.  
Neurological, dermatological, and vascular examination 
revealed no findings indicative of a severe pes planus 
deformity.  The podiatrist's impression, essentially, was 
that the veteran had tight heel cords into his Achilles 
tendon, but that he did not have clinical findings consistent 
with pes planus.  In the examiner's opinion, the veteran had 
a variant of fibromyalgia affecting his lower extremities 
which would account for his subjective complaints of 
bilateral foot pain.  Objective review revealed no joint 
destruction or any overt signs of a severe pes planus 
deformity.  With regard to the veteran's ability to work, the 
podiatrist commented that based on his review of the claims 
files, he could not see any reason why the veteran would not 
be able to have some gainful employment and recommended a 
sedentary job where he was not on any heights or ladders and 
where he was not on his feet any more than 15 - 20 minutes 
out of each hour.  

VA outpatient treatment reports, dated from September to 
October 2000, show that the veteran was treated for 
complaints of multiple joint pain, including symptoms 
involving his feet, which were attributed to fibromyalgia.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Rating Schedule.  Assigned ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10 (2000).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7 
(2000).  

The rating criteria for evaluating pes planus (acquired 
flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides for the assignment of a noncompensable 
evaluation for bilateral pes planus which is manifested by 
mild symptoms relieved by a built-up shoe or arch supports.  
Assignment of a 10 percent rating is warranted when pes 
planus is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  For severe pes planus manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, assignment 
of a 20 percent rating is warranted if the severe pes planus 
is unilateral; 30 percent if severe pes planus is bilateral.  
For pronounced pes planus manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
assignment of a 30 percent rating is warranted if the 
pronounced pes planus is unilateral; 50 percent if pronounced 
pes planus is bilateral. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2000) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The Board notes that the veteran has appealed the RO decision 
assigning an initial evaluation for his pes planus.  
Therefore, consideration must be given regarding whether the 
case warrants the assignment of separate ratings for the 
disability for separate periods of time, from September 5, 
1989, to the present, based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The VA medical records from August 1990 to March 1993 show 
that the veteran's foot disability was manifested by 
significant pronation, bilaterally, during the stance phase 
of his gait cycle, but only "somewhat flat feet" on 
objective examination.  Calluses were noted on only one 
occasion.  On examination in February 1997, mild tenderness 
of both feet, fallen arches, and a callus of the left foot 
were found.  The examiner assessed the degree of impairment 
as moderate.  For the period prior to March 1997, there is no 
objective evidence of swelling, pain or marked deformity, nor 
is there any medical assessment of more than moderate 
functional impairment.  

The evidence dated after February 1997 includes no objective 
evidence of more than moderate functional impairment due to 
pes planus.  In August 1999, the veteran's feet were noted to 
be supple, and no pain was elicited.  In March 2000, no 
clinical or X-ray evidence of pes planus was found.  The June 
2000 examiner also found no evidence of pes planus.  He 
attributed the veteran's symptoms to fibromyalgia, a disorder 
for which service connection is not in effect.  If the 
veteran believes that service connection is warranted for 
this disability, he should file a claim for service 
connection for this disability with the RO.

The Board further notes that the veteran has not alleged and 
there is no indication in the medical evidence that the 
disability is subject to flare-ups.  The medical evidence 
shows that the disability is not manifested by weakness, 
incoordination or excess fatigability.  In addition, although 
there might be some increase in functional impairment on use, 
there remains no objective evidence that the pes planus is 
productive of significant pain on use or more than moderate 
functional impairment.

Therefore, the Board must conclude that the preponderance of 
the evidence establishes that throughout the period of this 
appeal, the manifestations of the service-connected 
disability have not more nearly approximated the criteria for 
a higher evaluation than those for the currently assigned 
evaluation of 10 percent.  Because the evidence in this case 
is not approximately balanced, the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 4.3 (2000); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2000).  The Board notes, however, that the pes 
planus has not necessitated frequent periods of 
hospitalization nor are the manifestations of the disability 
unusual or exceptional.  In sum, there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation of 10 percent.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  



ORDER

An initial evaluation in excess of 10 percent for bilateral 
pes planus is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

